Title: Monday May 26th. 1766.
From: Adams, John
To: 


       I have been very unfortunate, in running the Gauntlet, thro all the Rejoicings, for the Repeal of the Stamp-Act.
       Monday last at 2 O Clock, was our Town Meeting, and the same Evening, were all the Rejoicings in Boston and in Plymouth. After Meeting I mounted for Plymouth, and reached Dr. Halls of Pembroke. The only Rejoicings, I heard or saw were at Hingham, where the Bells rung, Cannons were fired, Drums beaten, and Land Lady Cushing on the Plain, illuminated her House. The County of Plymouth has made a thorough Purgation, Winslow, Clap, Foster, Hayward, Keen, Oliver, Alden, are all omitted, and Warren, Seaver Sever, Thomas, Turner, Vinal, Edson, Sprout are chosen. What a Change!
       A duller Day, than last Monday, when the Province was in a Rapture for the Repeal of the Stamp Act, I do not remember to have passed. My Wife who had long depended on going to Boston, and my little Babe were both very ill of an hooping Cough. My self, under Obligation to attend the Superiour Court at Plymouth, the next day, and therefore unable to go to Boston. And the Town of Braintree insensible to the Common Joy!
      